This is scire facias against the defendant as bail for one Herrick S. Fifield. In the action against Herrick S. Fifield the defendant indorsed the original writ with his surname in full and with the initials of his Christian and middle names. He did this for the purpose of becoming bail, and he does not deny his liability in the present action if the indorsement was sufficient to bind him as bail.
We think it was not sufficient. The statute provides that a person may become bail either by giving bond or by indorsing "his Christian and surname on the back of the writ or process." Gen. Stat. R.I. cap. 196, §§ 7 and 8. The defendant neither gave bond nor indorsed the writ with his Christian and surname. He indorsed his surname and initials only. Such an indorsement is not the indorsement provided for by the statute, and therefore does not subject the person making it to the statutory liability. The fact that he usually signs his name in that manner makes no difference.
Judgment for the defendant for his costs.